Citation Nr: 0314308	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-20 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for somatoform disorder 
(claimed as chronic fatigue, joint and muscle pain, 
headaches, memory loss, itching, and sleep disorder as due to 
undiagnosed illness).

2.  Entitlement to service connection for fungal infection of 
the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to June 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2000 RO decision which denied service 
connection for somatoform disorder (claimed as chronic 
fatigue, joint and muscle pain, headaches, memory loss, 
itching, and sleep disorder as due to undiagnosed illness), 
and denied service connection for fungal infection of the 
feet.  The veteran cancelled or failed to appear at RO and 
Board hearings.


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

2.  Complaints of chronic fatigue, joint and muscle pain, 
headaches, memory loss, itching, and sleep disorder have been 
medically attributed to a diagnosed somatoform disorder, and 
such condition began years after active duty and was not 
caused by any incident of service.

3.  Fungal infection of the feet began years after active 
duty and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Somatoform disorder (claimed as chronic fatigue, joint 
and muscle pain, headaches, memory loss, itching, and sleep 
disorder) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

2.  Fungal infection of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had service in the Army National Guard beginning 
in the 1980s.  Related medical records (prior to active duty) 
are negative for pertinent conditions.

The veteran's Army National Guard unit was activated during 
the Persian Gulf War, and he had active duty from October 
1990 to June 1991.  This included service in Southwest Asia 
from October 1990 to May 1991.  A separation examination in 
May 1991 was negative for any conditions, and in a report of 
medical history dated in May 1991 he indicated no conditions 
and stated that he was in perfect health.  On a Southwest 
Asia demobilization and/or redeployment medical evaluation 
dated in May 1991, he stated that he sprained his ankle while 
in Southwest Asia, but indicated no other conditions.

In June 1999, the veteran submitted his current claims.

In June and July 1999, the veteran was given several VA 
examinations.  At a skin disease examination, he stated that 
for the previous three years his skin itched whenever he 
sweated.  He said that this lasted about a day each time.  He 
also claimed that he had thickening of the nails of both feet 
since 1991.  The current diagnosis was a fungal infection of 
all toenails.  It was noted the veteran was employed with a 
vending machine business.  At a muscle examination, he stated 
that he had aches and pains in his muscles for the previous 
three years, which was worse in his right shoulder and left 
anterior upper chest.  He said these lasted from two hours to 
two days, and occurred about five or six times a month.  The 
diagnosis was a normal muscular system.  It was noted that he 
was able to do sit-ups and push-ups normally without any 
evidence of fatigue or tiredness.  At a chronic fatigue 
syndrome examination, he stated that he got a sore throat at 
least four times a year, which was accompanied by a fever 
which lasted for two weeks.  He said that he was fatigued all 
the time, and also complained of frequent headaches and 
difficulty sleeping.  The examiner commented that the veteran 
was still able to do the functions required of him in his 
job, and that none of his daily activities were restricted.  
The throat, cardiopulmonary examination, and general medical 
examination were all normal.  A diagnosis of chronic fatigue 
syndrome was excluded.  At a joints examination, he stated 
that he had occasional right and left knee pain for the 
previous two years which lasted about a day or two.  He also 
claimed occasional right shoulder pain for the previous two 
years.  He stated that he was able to do his work without any 
joint discomfort, and had no restriction of his daily 
activities.  Diagnoses included a normal right knee, normal 
left knee, and normal right shoulder.  At a mental disorders 
examination, he reported that he was a motor transport 
operator in the Persian Gulf, and spent most of his time 
hauling water to different units.  He said the Persian Gulf 
was a stressful environment and that he worried about the 
fighting, but that nothing came his unit's way.  He said that 
some days he felt fine, but most days he had headaches, joint 
pain, and muscle fatigue.  He also reported sleep difficulty 
and occasional depression.  Following examination, the 
examiner's diagnoses were undifferentiated somatoform 
disorder, and depressive disorder not otherwise specified.  

Lay statements dated in October 1999 from the veteran's wife 
and an acquaintance indicate that the veteran has experienced 
a physical, mental, and emotional decline over the past few 
years.  He complained of headaches, muscle aches, joint pain, 
and fatigue.  He reportedly had become forgetful and had 
memory loss.  It was noted that he had a recurring rash on 
his feet.

VA outpatient treatment records from 1998 and 2000 are on 
file.  These note that the veteran complaining of headaches, 
joint pain, and a rash on his feet in April 1999.  Diagnostic 
impression was tension headaches.  In May 1999 he was seen 
with complaints of headaches, fatigue, joint pain, itching on 
his arms when he became hot, and a fungus on his feet and 
toenails, with a diagnostic impression of recurrent 
headaches.  In June 1999 he had complaints of headaches and 
muscle and joint pains, with a diagnostic impression of 
chronic headaches (likely tension headaches) and migratory 
joint pain.  In October 1999, he complained of pain in his 
shoulders and joints, headaches, an itchy fungus on both 
feet, itchiness in his arms, increased fatigue, and 
difficulty with his short-term memory.  Notes from November 
1999 show complaints of muscle and joint pains, with 
improvement in his headaches and foot fungus.  In March 2000, 
he was indicated to have had a reoccurrence of his foot 
fungus and was experiencing increased muscle and joint pain 
as well as increased fatigue.  Notes from May 2000 show 
continuing complaints of headaches, joint pain, foot fungus, 
and fatigue.  In June 2000 he was seen with complaints of 
headaches and was assessed with chronic muscle tension 
headaches.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
illness provisions were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 U.S.C.A. 1117; 38 C.F.R. 3.317.

1.  Somatoform disorder

During his active duty from October 1990 to June 1991, the 
veteran had some service in Southwest Asia during the Persian 
Gulf War.  He claims he has disability from chronic fatigue, 
joint and muscle pain, headaches, memory loss, itching, and 
sleep disorder, due to undiagnosed illness from such Persian 
Gulf War service.  His service medical records are negative 
for these symptoms.  Such complaints first appear in medical 
records beginning a number of years after service.  At a 1999 
VA examination, these symptoms were attributed to a diagnosed 
somatoform disorder.

Since the recently diagnosed somatoform disorder is a 
diagnosed condition (and not one of the special diagnosed 
conditions listed in the law on Persian Gulf War illness), 
the legal provisions concerning service connection for 
Persian Gulf War illness do not apply.  Service connection 
for the diagnosed condition of somatoform disorder is still 
possible if it is shown that it was incurred in or aggravated 
by service.  However, such psychiatric condition was not 
shown during the veteran's active duty or for years later, 
and the medical evidence does not suggest that it was caused 
by any incident of service.  

The weight of the competent evidence demonstrates that 
somatoform disorder (claimed as chronic fatigue, joint and 
muscle pain, headaches, memory loss, itching, and sleep 
disorder) began years after service and was not caused by any 
incident of service.  The condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Fungal infection of the feet

Service medical records from the veteran's 1990-1991 active 
duty are negative for a foot fungus.  Post-service medical 
records contain no indication of the presence of foot fungus 
until 1999, years after service.  A 1999 VA examination 
diagnosed a fungal infection of all toenails.  None of the 
medical evidence links a foot fungus to active duty which 
ended years ago.  A fungal infection of the feet is a 
diagnosed condition, and thus the Persian Gulf War provisions 
concerning undiagnosed illness (and specified diagnosed 
conditions) do not apply.      

The weight of the credible evidence shows that the veteran's 
foot fungus began years after service and was not caused by 
any incident of service.  Fungal infection of the feet was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for somatoform disorder (claimed as 
chronic fatigue, joint and muscle pain, headaches, memory 
loss, itching, and sleep disorder as due to undiagnosed 
illness) is denied.

Service connection for fungal infection of the feet is 
denied.


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

